Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed on 1/18/2022.
Claims 1, 9-11, and 14 have been amended.
Claim 13 has been cancelled.
No claims have been added.
Claims 1-12, 14, and 15 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 14, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1 and Claim 11) and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1, 11, and 14 recite requesting and authorizing access to personal information.  The limitations of receiving requests, verifying data, storing data, analyzing data to make determinations, using unique codes to differentiate user and regions (including non-functional material describing the codes) and providing responses, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of managing personal behavior or relationships or interactions between people or entities.  That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the managing personal behavior or relationships or interactions between people or entities which represents the certain methods of organizing human activity. Although Claim 11 and 14 recite slightly different language than Claim 1 (as addressed above), they are drawn to the same processes and activities and are therefore subject to the same analysis and conclusions as those applied to Claim 1.
Additionally, the claims, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of concepts performed in the human mind (including an observation, evaluation, judgment, opinion). That is, other than reciting a computer implementation (the use of “applications” demonstrates the automation of the mental processes), nothing in the claim elements precludes the step from encompassing performance of concepts performed in the human mind which represents the abstract idea of mental processes.
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using distributed block chain ledgers to store data (including multiple blockchains related to different regions/data sets).  The block chain ledgers used in these steps is recited at a high-level of generality and perform no activities other than storing data.
– Using applications to make requests and receive data. The computer used in these steps is recited at a high-level of generality (i.e., as a generic programmed device performing a generic computer functions of transmitting data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f).  Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2, 6, 7, 11, and 12 recite further elements related to specific levels/amounts of or types of data that is authorized.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific levels/amounts levels/amounts of or types of data do not significantly affect the processing of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 2, 6, 7, 11, and 12 are ineligible.
Claim 3 recites the use of a server configured to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
Claims 4, 5, 8, and 15 recite further elements related to transmitting of data and messages.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 4, 5, 8, and 15 are ineligible.
Claims 9 and 10 are an aggregation of elements that appear in multiple other claims addressed above and therefore are ineligible for the same reasons as identified in the above analysis for those claims.  The combination of these various elements do not amount to significantly more than the abstract ideas than they do individually.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (Pub. No. US 2002/0178364 A1) in view of Kikinis (Pub. No. US 2019/0050831 A1) in further view of Kurian et al. (Pub No. US 2017/0244721 A1) in further view of Olson (Patent No. US 11,049,128 B1).
In regards to Claim 1, Weiss discloses:
A method comprising: 
receiving a request to store a user code in association with an address for an end user, the request including at least the address; ([0047]; [0050]; Claim 1; Claim 2; Claim 16,  shows a database with codes associated with user data, also shows a user being authorized to enter data into the database (the request to store data in association with a code); [0089]-[0090], specifically shows a user inputting address data to be associated and stored with a code (see also [0048]; [0088]-[0092] additional material regarding user data can including address data))
generating a first record associating the address with the user code corresponding to the end user; ([0089]; [0090], shows an address and associated code being entered into the data store (generating a record))
storing the first record in a [data store]; ([0089]; [0090], shows an address and associated code being entered into the data store (generating a record))
receiving, from an application, a request for address information for the end user, wherein the address information is at least a portion of the address, the request including the user code; ([0088]-[0092]; Claims 9-11, shows a service requesting address data to deliver items to a customer by use of a customer specific code;  [0092], includes the use of a “machine readable bar code” being used to access authorized retrieval of data (as placed on the package), one of ordinary skill in the art would understand that reading this bar code by a machine to access the remote database would include an application (program code) in conjunction with the machine to perform these functions, additional descriptions of using machines and device to access the database by authorized users appears throughout the reference)
retrieving [from stored data], based on the user code, address information for the end user; ([0088]-[0092]; Claims 9-11, shows a service receiving address data to deliver items to a customer by use of a customer specific code; [0049], additionally shows multiple databases (as related to Kikinis, Below))
determining that the [accessing/requesting user] is authorized to access the requested address information for the end user; ([0088]-[0092]; Claims 9-11, shows a service receiving address data to deliver items to a customer by use of a customer specific code; [0050],  shows additional material regarding validating the authorization to access the data)
returning, to the application, the requested address information for the end user. ([0088]-[0092]; Claims 9-11, shows a service receiving address data to deliver items to a customer by use of a customer specific code)
Weiss does not disclose that the type of data store in which the user records are stored is a distributed block chain ledger related to geographical regions, however, Kikinis teaches:
storing the first record in a regional distributed blockchain ledger associated with the particular geographic region, the regional distributed blockchain ledger being one of a plurality of regional distributed blockchain ledgers associated with respective geographic regions ([0065]; “…each lower tier database…would comprise separate blockchains. In certain embodiments, the peer-to-peer networks for the global database 304 and for each lower tier region 306, 308 might be required to be separate and distinct (i.e., share no nodes 305, 307, 309)…there may exist gateway nodes 310, 311 between the global database 301 and each lower tier regional database 302, 303 to enforce separation of transactions in each region of each tier…”, shows regional and multiple blockchains for storing data and “to enforce separation of transactions in each region“; see also [0038]; [0039];  [0045]; [0048]; [0049])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Weiss so as to have included storing the first record in a regional distributed blockchain ledger associated with the particular geographic region, the regional distributed blockchain ledger being one of a plurality of regional distributed blockchain ledgers associated with respective geographic regions, as taught by Kikinis in order to allow transaction to be performed more quickly by separating the blockchain and database information (Kikinis, [0049]),  and securely tracking personal/sensitive information (Kikinis, [0106]; Weiss, Abstract and throughout reference). Although Kikinis is not explicitly directed to “address data” (or any specific type of personal data), one of ordinary skill in the art would recognize how to use the regionally distributed architecture of Kikinis’ blockchain/database with the types of data and services provided in the other applied references.
Weiss/Kikinis does not specifically disclose the verification of user address data (although it is noted that general verification/authentication of user identities is included), however, Kurian teaches: 
verifying the address for the end user; ([0074], customer information is validated for authenticity when added to the block chain)
responsive to verifying the address, generating a first record associating the address with the user code corresponding to the end user, ([0074], customer information is validated for authenticity when added to the block chain); 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Weiss/Kikinis so as to have included the above method of generating accounts, as taught by Kurian in order to increase efficiency by ensuring that the entered data is validated at the time of account generation (Kurian, [0074]). 
Weiss discloses that a user of an application is authorized to access the database data (see explanations, above) and therefore implies that the application used by the user would also be authorized (and provides no material to the contrary).  However, although implied, Weiss/Kikinis does not explicitly state that any applications or program code are themselves authorized.  Kurian teaches:
determining that [an] application is authorized to access the requested address information for the end user;  ([0032]; [0044]; [0051], shows the user downloading an application for accessing data and being required to authenticate with the owning institution before download/use, the application interacts with the blockchain and personal data, this indicates that the application (on behalf of the authenticated user) is authorized to perform these activities)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Weiss so as to have included determining that [an] application is authorized to access the requested address information for the end user, as taught by Kurian in order to allow the process to be automated and add an additional level of security (Kurian [0032]; [0044]; [0051])
While Weiss does disclose the use of unique user codes that are made up of characters (see at least [0089]), Weiss/Kikinis/Kurian does not explicitly disclose the user code comprising (a) a set of characters that represent a particular geographic region and (b) a user identifier that is unique for user codes associated with the particular geographic region.  However, Olson teaches:
generating a user code comprising (a) a set of characters that represent a particular geographic region and (b) a user identifier that is unique for user codes associated with the particular geographic region (column 9, lines 24-49, uses a blockchain to perform transactions and transmit transaction related information, transactions include identifying indicia, the identifying indicia may be any combination of the recited data, including an alternative identifier to the account identifier of the user, other user identifier, geographic identifier, etc. column 12, lines 25-40, identifiers can be unique to each user; column 7, lines 41-48, related to private/sensitive data) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Weiss/Kikinis/Kurian so as to have included generating a user code comprising (a) a set of characters that represent a particular geographic region and (b) a user identifier that is unique for user codes associated with the particular geographic region, as taught by Olson in order to enhance security and confidence by reliably separating data so as to quarantine the possibility of an (authorized or unauthorized) person compromising the information to one region (Weiss, Abstract and throughout reference; Olsen, column 10, lines 45-47 ).  
It is noted that, although Olson does not perform the code generation steps in the exact same manner as Weiss (such as requested by the user when entering the personally identifiable info into the blockchain), the steps related to how the codes are used to retrieve info by third parties in Olson would still read on the claims.  It would be recognized by one of ordinary skill in the art that the steps of Olson could be used in conjunction with the address retrieval system/method of Weiss regardless of how the codes are originally determined (i.e. the combination of Weiss and Olson would not render either system inoperable and/or teach away from either inventions).
In regards to Claim 2, Weiss discloses:
wherein determining that the application is authorized to access the requested address information for the end user comprises determining that the application is authorized to access the entire address, and wherein returning the address information comprises returning the entire address.  ([0014]; [[0088]-[0092], in order for the mail/parcels to be deliver, the received address data would likely require a complete address)
In regards to Claim 3, Weiss discloses:
wherein the method is performed by an address server, and the application is an entity known to and trusted by the address server.  ([0038], the USR database (user info database) is on a server; [0050], etc., requestor must be validated with the system prior to retrieving the data)
In regards to Claim 4, Weiss discloses:
the request, received from the application for address information for the end user, further comprises authorization information; and the method further comprising authorizing the request based on the authorization information.  ([0050], accessing data (including by receivers, such as those who make requests) includes validation information to authenticate access privileges)
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss in view of Kikinis in further view of Kurian in further view of Olson in further view of Mumford et al. (Patent No. US 8,914,411 B1).
In regards to Claim 5, Weiss/Kikinis/Kurian/Olson discloses authorizing requestors/Applications to access end user personal data.  Weiss/Kikinis/Kurian does not explicitly disclose, but Mumford teaches:
wherein determining that the application is authorized to access the requested address information for the end user comprises: sending a message to the end user; and receiving a response from the end user indicating that the [requestor]  is authorized to access the requested address information for the end user.  (column 4, line 43-column 5, line 6, a requestor makes a request to access user data, the request requires an answer to be sent to the user account (“message” sent to user) that is used to determine response from the user indicating authorization to access the requested information)
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have further modified the system of Weiss/Kikinis/Kurian/Olson so as to have included wherein determining that the application is authorized to access the requested address information for the end user comprises: sending a message to the end user; and receiving a response from the end user indicating that the [requestor]  is authorized to access the requested address information for the end user, as taught by Mumford.
Weiss/Kikinis/Kurian/Olson discloses a “base” method/system for granting access to an end user’s data by a requesting party, as shown above.  Mumford also teaches a comparable method/system for granting access to an end user’s data by a requesting party, as shown above.  Mumford also teaches an embodiment in which determining that the application is authorized to access the requested address information for the end user comprises sending a message to the end user and receiving a response from the end user indicating that the [requestor] is authorized to access the requested address information for the end user, as shown above.  One of ordinary skill in the art would have recognized the adaptation of wherein determining that the application is authorized to access the requested address information for the end user comprises: sending a message to the end user; and receiving a response from the end user indicating that the [requestor]  is authorized to access the requested address information for the end user to Weiss/Kikinis/Kurian/Olson could be performed with the technical expertise demonstrated in the applied references. One of ordinary skill in the art would understand how to apply the authorizations steps of Mumford to the address data (or any other specific data) in Weiss/Kikinis/Kurian/Olson. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
In regards to Claim 6, Weiss/Kikinis/Kurian/Olson discloses authorizing requestors/Applications to access end user personal data.  Weiss/Kikinis/Kurian does not explicitly disclose, but Mumford teaches:
wherein: the response from the end user further indicates a particular portion of the address that the [requestor] is authorized to access; wherein the particular portion of the address is less than the requested address information; and the portion of the address returned to the [requestor] comprises the particular portion of the address. (column 4, line 43-column 5, line 6, a requestor makes a request to access a user profile (entire profile) and can be authorized to access only a portion of the requested profile data)
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have further modified the system of Weiss/Kikinis/Kurian/Olson so as to have included wherein the response from the end user further indicates a particular portion of the address that the application is authorized to access; wherein the particular portion of the address is less than the requested address information; and the portion of the address returned to the application comprises the particular portion of the address, as taught by Mumford.
Weiss/Kikinis/Kurian/Olson discloses a “base” method/system for granting access to an end user’s data by a requesting party, as shown above.  Mumford also teaches a comparable method/system for granting access to an end user’s data by a requesting party, as shown above.  Mumford also teaches an embodiment in which the response from the end user further indicates a particular portion of the address that the requestor is authorized to access, wherein the particular portion of the address is less than the requested address information, and the portion of the address returned to the application comprises the particular portion of the address, as shown above.  One of ordinary skill in the art would have recognized the adaptation of wherein the response from the end user further indicates a particular portion of the address that the application is authorized to access; wherein the particular portion of the address is less than the requested address information; and the portion of the address returned to the application comprises the particular portion of the address to Weiss/Kikinis/Kurian/Olson could be performed with the technical expertise demonstrated in the applied references. One of ordinary skill in the art would understand how to apply the authorizations steps of Mumford to the address data (or any other specific data) in Weiss/Kikinis/Kurian/Olson. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss in view of Kikinis in further view of Kurian in further view of Olson in further view of Kats et al. (Pub No. US 2019/0020476 A1).
In regards to Claim 7, Weiss/Kikinis/Kurian/Olson discloses the verification of an end users address data to be retrieved by a third-party.  Weiss/Kikinis/Kurian does not explicitly disclose that verifying the users address includes verification form a government agency, a credit bureau, and a telephone directory, however, Kats teaches:
wherein verifying the end user's address comprises receiving validation from at least of one: a government agency ([0007]; [0026], address information requested by and sent to a requestor (see also [0006]) is verified, the verification including government issued documents (such as a driver’s license) to verify address data), a credit bureau, and a telephone directory. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Weiss/Kikinis/Kurian/Olson so as to have included wherein verifying the end user's address comprises receiving validation from at least of one: a government agency, a credit bureau, and a telephone directory, as taught by Kats in order to increase the confidence that the data is accurate (Kats, [0032], government documents implicate high confidence). 
In regards to Claim 8, Weiss/Kikinis discloses the verification of an end users address data to be retrieved by a third-party.  Weiss/Kikinis/Kurian/Olson does not explicitly disclose that receiving the end users address data includes printed identification issued by a government agency or correspondence sent to the end user's address by a well-known entity and delivered to the end user's address by a well-known delivery service, however, Kats teaches:
wherein receiving the end user's address further comprises receiving a copy of authenticating documents including a copy of at least one of: printed identification issued by a government agency ([0007]; [0026]; [0031], address information sent to a requestor (see also [0006]) includes government issued printed documents (such as a driver’s license) to verify address data); and correspondence sent to the end user's address by a well-known entity and delivered to the end user's address by a well-known delivery service. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Weiss/Kikinis/Kurian/Olson so as to have included wherein receiving the end user's address further comprises receiving a copy of authenticating documents including a copy of at least one of: printed identification issued by a government agency and correspondence sent to the end user's address by a well-known entity and delivered to the end user's address by a well-known delivery service, as taught by Kats in order to increase the confidence that the data is accurate (Kats, [0032], government documents implicate high confidence). 
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss in view of Kikinis in further view of Kurian in further view of Olson in further view of Kats in further view of Mumford.
In regards to Claim 9, Weiss discloses:
receiving, from an application, a request for address information for the end user, wherein the address information is at least a portion of the address, the request including the user code; ([0088]-[0092]; Claims 9-11, shows a service requesting address data to deliver items to a customer by use of a customer specific code;  [0092], includes the use of a “machine readable bar code” being used to access authorized retrieval of data (as placed on the package), one of ordinary skill in the art would understand that reading this bar code by a machine to access the remote database would include an application (program code) in conjunction with the machine to perform these functions, additional descriptions of using machines and device to access the database by authorized users appears throughout the reference)
determining that the [accessing/requesting user] is authorized to access at least a portion of the requested address information for the end user; ([0088]-[0092]; Claims 9-11, shows a service receiving address data to deliver items to a customer by use of a customer specific code; [0050],  shows additional material regarding validating the authorization to access the data)
retrieving from the first record of the [data store], based on the particular user code, at least the portion of the end user's address; ([0015]; [0029]; [0035], data is retrieved from the data store based on the identifier and data in the request)
returning, to the application, the requested address information for the end user. ([0088]-[0092]; Claims 9-11, shows a service receiving address data to deliver items to a customer by use of a customer specific code)
receiving from a user a request to create an account with an application providing a user service, wherein the request from the user includes a user code that represents address information for the user; ([0047]; [0050]; Claim 1; Claim 2; Claim 16,  shows a database with codes associated with user data, also shows a user being authorized to enter data into the database (the request to store data in association with a code); [0089]-[0090], specifically shows a user inputting address data to be associated and stored with a code (see also [0048]; [0088]-[0092] additional material regarding user data can including address data))
creating an account for the user and storing the user code in association with the account; ([0089]; [0090], shows an address and associated code being entered into the data store (generating a record))
receiving from the user a request for service that requires address information to fulfill; ([0088]-[0092]; Claims 9-11, user makes a delivery requests that requires address data)
sending a request to an address server for address information for the user, the request including the user code; ([0088]-[0092]; Claims 9-11)
receiving the address information for the user from the address server; ([0088]-[0092]; Claims 9-11)
satisfying the request for service received from the user based on the address information received from the address server. ([0088]-[0092]; Claims 9-11)
Weiss does not disclose that the type of data store in which the user records are stored is a distributed block chain ledger related to geographical regions, however, Kikinis teaches:
storing the first record in a regional distributed blockchain ledger associated with the particular geographic region, the regional distributed blockchain ledger being one of a plurality of regional distributed blockchain ledgers associated with respective geographic regions ([0065]; “…each lower tier database…would comprise separate blockchains. In certain embodiments, the peer-to-peer networks for the global database 304 and for each lower tier region 306, 308 might be required to be separate and distinct (i.e., share no nodes 305, 307, 309)…there may exist gateway nodes 310, 311 between the global database 301 and each lower tier regional database 302, 303 to enforce separation of transactions in each region of each tier…”, shows regional and multiple blockchains for storing data and “to enforce separation of transactions in each region“; see also [0038];[0039];  [0045]; [0048]; [0049])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Weiss so as to have included storing the first record in a regional distributed blockchain ledger associated with the particular geographic region, the regional distributed blockchain ledger being one of a plurality of regional distributed blockchain ledgers associated with respective geographic regions, as taught by Kikinis in order to allow transaction to be performed more quickly by separating the blockchain and database information (Kikinis, [0049]),  and securely tracking personal/sensitive information (Kikinis, [0106]; Weiss, Abstract and throughout reference). Although Kikinis is not explicitly directed to “address data” (or any specific type of personal data), one of ordinary skill in the art would recognize how to use the regionally distributed architecture of Kikinis’ blockchain/database with the types of data and services provided in the other applied references.
While Weiss does disclose the use of unique user codes that are made up of characters (see at least [0089]), Weiss/Kikinis/Kurian does not explicitly disclose the user code comprising (a) a set of characters that represent a particular geographic region and (b) a user identifier that is unique for user codes associated with the particular geographic region.  However, Olson teaches:
generating a user code comprising (a) a set of characters that represent a particular geographic region and (b) a user identifier that is unique for user codes associated with the particular geographic region (column 9, lines 24-49, uses a blockchain to perform transactions and transmit transaction related information, transactions include identifying indicia, the identifying indicia may be any combination of the recited data, including an alternative identifier to the account identifier of the user, other user identifier, geographic identifier, etc. column 12, lines 25-40, identifiers can be unique to each user; column 7, lines 41-48, related to private/sensitive data) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Weiss/Kikinis/Kurian so as to have included generating a user code comprising (a) a set of characters that represent a particular geographic region and (b) a user identifier that is unique for user codes associated with the particular geographic region, as taught by Olson in order to enhance security and confidence by reliably separating data so as to quarantine the possibility of an (authorized or unauthorized) person compromising the information to one region (Weiss, Abstract and throughout reference; Olsen, column 10, lines 45-47 ).  
It is noted that, although Olson does not perform the code generation steps in the exact same manner as Weiss (such as requested by the user when entering the personally identifiable info into the blockchain), the steps related to how the codes are used to retrieve info by third parties in Olson would still read on the claims.  It would be recognized by one of ordinary skill in the art that the steps of Olson could be used in conjunction with the address retrieval system/method of Weiss regardless of how the codes are originally determined (i.e. the combination of Weiss and Olson would not render either system inoperable and/or teach away from either inventions).
Weiss/Kikinis/Kurian/Olson discloses the verification of an end users address data to be retrieved by a third-party.  Weiss/Kikinis/Kurian/Olson does not explicitly disclose that receiving the end users address data includes printed identification issued by a government agency or correspondence sent to the end user's address by a well-known entity and delivered to the end user's address by a well-known delivery service, however, Kats teaches:
wherein receiving the end user's address further comprises receiving a copy of authenticating documents including a copy of at least one of: printed identification issued by a government agency ([0007]; [0026]; [0031], address information sent to a requestor (see also [0006]) includes government issued printed documents (such as a driver’s license) to verify address data); and correspondence sent to the end user's address by a well-known entity and delivered to the end user's address by a well-known delivery service. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Weiss/Kikinis/Kurian/Olson so as to have included wherein receiving the end user's address further comprises receiving a copy of authenticating documents including a copy of at least one of: printed identification issued by a government agency and correspondence sent to the end user's address by a well-known entity and delivered to the end user's address by a well-known delivery service, as taught by Kats in order to increase the confidence that the data is accurate (Kats, [0032], government documents implicate high confidence). 
Weiss/Kikinis/Kurian/Olson discloses the verification of an end users address data to be retrieved by a third-party.  Weiss/Kikinis/Kurian/Olson does not explicitly disclose that verifying the users address includes verification form a government agency, a credit bureau, and a telephone directory, however, Kats teaches:
wherein verifying the end user's address comprises receiving validation from at least of one: a government agency ([0007]; [0026], address information requested by and sent to a requestor (see also [0006]) is verified, the verification including government issued documents (such as a driver’s license) to verify address data), a credit bureau, and a telephone directory. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Weiss/Kikinis/Kurian/Olson so as to have included wherein verifying the end user's address comprises receiving validation from at least of one: a government agency, a credit bureau, and a telephone directory, as taught by Kats in order to increase the confidence that the data is accurate (Kats, [0032], government documents implicate high confidence). 
Weiss/Kikinis/Kurian/Olson/Kats discloses authorizing requestors/Applications to access end user personal data.  Weiss/Kikinis/Kurian/Olson/Kats does not explicitly disclose, but Mumford teaches:
wherein determining that the application is authorized to access the requested address information for the end user comprises: sending a message to the end user; and receiving a response from the end user indicating that the [requestor]  is authorized to access the requested address information for the end user.  (column 4, line 43-column 5, line 6, a requestor makes a request to access user data, the request requires an answer to be sent to the user account (“message” sent to user) that is used to determine response from the user indicating authorization to access the requested information)
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have further modified the system of Weiss/Kikinis/Kurian/Olson/Kats so as to have included wherein determining that the application is authorized to access the requested address information for the end user comprises: sending a message to the end user; and receiving a response from the end user indicating that the [requestor]  is authorized to access the requested address information for the end user, as taught by Mumford.
Weiss/Kikinis/Kurian/Olson/Kats discloses a “base” method/system for granting access to an end user’s data by a requesting party, as shown above.  Mumford also teaches a comparable method/system for granting access to an end users’ data by a requesting party, as shown above.  Mumford also teaches an embodiment in which determining that the application is authorized to access the requested address information for the end user comprises sending a message to the end user and receiving a response from the end user indicating that the [requestor] is authorized to access the requested address information for the end user, as shown above.  One of ordinary skill in the art would have recognized the adaptation of wherein determining that the application is authorized to access the requested address information for the end user comprises: sending a message to the end user; and receiving a response from the end user indicating that the [requestor]  is authorized to access the requested address information for the end user to Weiss/Kikinis/Kurian/Olson/Kats could be performed with the technical expertise demonstrated in the applied references. One of ordinary skill in the art would understand how to apply the authorizations steps of Mumford to the address data (or any other specific data) in Weiss/Kikinis/Kurian/Olson/Kats. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
Weiss/Kikinis/Kurian/Olson/Kats discloses authorizing requestors/Applications to access end user personal data.  Weiss/Kikinis/Kurian/Olson/Kats does not explicitly disclose, but Mumford teaches:
wherein: the response from the end user further indicates a particular portion of the address that the [requestor] is authorized to access; wherein the particular portion of the address is less than the requested address information; and the portion of the address returned to the [requestor]  comprises the particular portion of the address. (column 4, line 43-column 5, line 6, a requestor makes a request to access a user profile (entire profile) and can be authorized to access only a portion of the requested profile data)
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have further modified the system of Weiss/Kikinis/Kurian/Olson/Kats so as to have included wherein the response from the end user further indicates a particular portion of the address that the application is authorized to access; wherein the particular portion of the address is less than the requested address information; and the portion of the address returned to the application comprises the particular portion of the address, as taught by Mumford.
Weiss/Kikinis/Kurian/Olson/Kats discloses a “base” method/system for granting access to an end user’s data by a requesting party, as shown above.  Mumford also teaches a comparable method/system for granting access to an end user’s data by a requesting party, as shown above.  Mumford also teaches an embodiment in which the response from the end user further indicates a particular portion of the address that the requestor is authorized to access, wherein the particular portion of the address is less than the requested address information, and the portion of the address returned to the application comprises the particular portion of the address, as shown above.  One of ordinary skill in the art would have recognized the adaptation of wherein the response from the end user further indicates a particular portion of the address that the application is authorized to access; wherein the particular portion of the address is less than the requested address information; and the portion of the address returned to the application comprises the particular portion of the address to Weiss/Kikinis/Kurian/Olson/Kats could be performed with the technical expertise demonstrated in the applied references. One of ordinary skill in the art would understand how to apply the authorizations steps of Mumford to the address data (or any other specific data) in Weiss/Kikinis/Kurian/Olson/Kats. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
Weiss/Kikinis/Kurian/Olson/Kats/Mumford does not explicitly disclose that a second request for a second address is made for the same user.  However, the steps for requesting the second address are merely a repletion of the steps for requesting the first address.  One of ordinary skill in the art as of the effective filing date would have found it obvious to allow a requestor to make multiple requests for address data when multiple addresses are available.  One of ordinary skill in the art who could perform the first request would understand how to perform a second (or any number of) requests for a different address and the level of skill demonstrated in the art supports this.  The references do not limit the number of requests or preclude the ability to make multiple requests.  One of ordinary skill in the art would not interpret any of the references as a onetime use system for the requestors.
In regards to Claim 10, Weiss discloses:
receiving, by the address server from the application, a verification request comprising the user code and address information to be verified corresponding to the end user, wherein the address information to be verified comprises at least one of: a street address, a phone number, a unique identifier issued by a government agency, and an email address.; retrieving, by the address server, the end user's address from the first record of the regional distributed blockchain ledger, based on the user code; verifying, by the address server, that the address information to be verified is consistent with the address stored in association with the first record; and returning, to the application, a confirmation message indicating that the address information to be verified has been successfully verified for the end user. ([0088]-[0092]; Claims 9-11, see parent claim rejection regarding “regional distributed” blockchain ledger)
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (Pub. No. US 2006/0106738 A1) in view of Kikinis in further view of Kurian in further view of Olson.
In regards to Claim 11, Schleicher discloses:
receiving an address for an end user;  ([0013]-[0015], customer accounts include address data)
receiving, from an application, a verification request comprising the user code and at least a portion of the address corresponding to the end user; ([0020], “…receives an identifier and at least a portion of a postal address…identifier uniquely identifies a particular user. Some example, identifiers may include…an account identifier [ representing a “code”]…The portion of the postal address may include all or some configurable amount of a postal address…that was supplied by the user to the requestor.”; [0067], requests can come from applications and websites (examples include eBay and PayPal))
retrieving from the first record of the [data store], based on the particular user code, at least the portion of the end user's address; ([0015]; [0029]; [0035], data is retrieved from the data store based on the identifier and data in the request)
verifying that at least the portion of the address corresponding to the end user is consistent with the address stored in association with the first record; [0031]-[0035], system verifies whether or not the received address portion matches address data saved in the data store for a user identifier)
returning, to the application, a confirmation message indicating that at least the portion of the address corresponding to the end user is verified.  ([0036], requestor is notified of match/validated address data)
Schleicher does not disclose that the type of data store in which the user records are stored is a distributed block chain ledger related to geographical regions, however, Kikinis teaches:
storing the first record in a regional distributed blockchain ledger associated with the particular geographic region, the regional distributed blockchain ledger being one of a plurality of regional distributed blockchain ledgers associated with respective geographic regions ([0065]; “…each lower tier database…would comprise separate blockchains. In certain embodiments, the peer-to-peer networks for the global database 304 and for each lower tier region 306, 308 might be required to be separate and distinct (i.e., share no nodes 305, 307, 309)…there may exist gateway nodes 310, 311 between the global database 301 and each lower tier regional database 302, 303 to enforce separation of transactions in each region of each tier…”, shows regional and multiple blockchains for storing data and “to enforce separation of transactions in each region“; see also [0038];[0039];  [0045]; [0048]; [0049])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Weiss so as to have included storing the first record in a regional distributed blockchain ledger associated with the particular geographic region, the regional distributed blockchain ledger being one of a plurality of regional distributed blockchain ledgers associated with respective geographic regions, as taught by Kikinis in order to allow transaction to be performed more quickly by separating the blockchain and database information (Kikinis, [0049]),  and securely tracking personal/sensitive information (Kikinis, [0106]; Weiss, Abstract and throughout reference). Although Kikinis is not explicitly directed to “address data” (or any specific type of personal data), one of ordinary skill in the art would recognize how to use the regionally distributed architecture of Kikinis’ blockchain/database with the types of data and services provided in the other applied references.
Schleicher/Kikinis does not specifically disclose the verification of user address data (although it is noted that general verification/authentication of user identities is included), however, Kurian teaches: 
verifying the address for the end user; ([0074], customer information is validated for authenticity when added to the block chain)
responsive to verifying the address, generating a first record associating the address with the user code corresponding to the end user, ([0074], customer information is validated for authenticity when added to the block chain); 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Schleicher/Kikinis so as to have included the above method of generating accounts, as taught by Kurian in order to increase efficiency by ensuring that the entered data is validated at the time of account generation (Kurian, [0074]). 
Schleicher discloses that a user of an application is authorized to access the database data (see explanations, above) and therefore implies that the application used by the user would also be authorized (and provides no material to the contrary).  However, although implied, Schleicher/Kikinis does not explicitly state that any applications or program code are themselves authorized.  Kurian teaches:
determining that [an] application is authorized to access the requested address information for the end user;  ([0032]; [0044]; [0051], shows the user downloading an application for accessing data and being required to authenticate with the owning institution before download/use, the application interacts with the blockchain and personal data, this indicates that the application (on behalf of the authenticated user) is authorized to perform these activities)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Schleicher/Kikinis so as to have included determining that [an] application is authorized to access the requested address information for the end user, as taught by Kurian in order to allow the process to be automated and add an additional level of security (Kurian [0032]; [0044]; [0051])
While Weiss does disclose the use of unique user codes that are made up of characters (see at least [0089]), Schleicher/Kikinis/Kurian does not explicitly disclose the user code comprising (a) a set of characters that represent a particular geographic region and (b) a user identifier that is unique for user codes associated with the particular geographic region.  However, Olson teaches:
generating a user code comprising (a) a set of characters that represent a particular geographic region and (b) a user identifier that is unique for user codes associated with the particular geographic region (column 9, lines 24-49, uses a blockchain to perform transactions and transmit transaction related information, transactions include identifying indicia, the identifying indicia may be any combination of the recited data, including an alternative identifier to the account identifier of the user, other user identifier, geographic identifier, etc. column 12, lines 25-40, identifiers can be unique to each user; column 7, lines 41-48, related to private/sensitive data) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Schleicher/Kikinis/Kurian so as to have included generating a user code comprising (a) a set of characters that represent a particular geographic region and (b) a user identifier that is unique for user codes associated with the particular geographic region, as taught by Olson in order to enhance security and confidence by reliably separating data so as to quarantine the possibility of an (authorized or unauthorized) person compromising the information to one region (Olsen, column 10, lines 45-47 ).  
In regards to Claim 12, Schleicher discloses:
wherein at least the portion of the address included in the verification request comprises at least one of a street address, a phone number, a unique identifier issued by a government agency, and an email address. ([0029])
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss in view of Kikinis in further view of Olson.
In regards to Claim 14, Weiss discloses:
receiving from a user a request to create an account with an application providing a user service, wherein the request from the user includes a user code that represents address information for the user; ([0047]; [0050]; Claim 1; Claim 2; Claim 16,  shows a database with codes associated with user data, also shows a user being authorized to enter data into the database (the request to store data in association with a code); [0089]-[0090], specifically shows a user inputting address data to be associated and stored with a code (see also [0048]; [0088]-[0092] additional material regarding user data can including address data))
creating an account for the user and storing the user code in association with the account; ([0089]; [0090], shows an address and associated code being entered into the data store (generating a record))
receiving from the user a request for service that requires address information to fulfill; ([0088]-[0092]; Claims 9-11, user makes a delivery requests that requires address data)
sending a request to an address server for address information for the user, the request including the user code ([0088]-[0092]; Claims 9-11), to cause the address server to retrieve the address information from [stored data] ([0088]-[0092]; Claims 9-11, shows a service receiving address data to deliver items to a customer by use of a customer specific code; [0049], additionally shows multiple databases (as related to Kikinis, Below))
Weiss does not disclose that the type of data store in which the user records are stored is a distributed block chain ledger related to geographical regions, however, Kikinis teaches:
storing the first record in a regional distributed blockchain ledger associated with the particular geographic region, the regional distributed blockchain ledger being one of a plurality of regional distributed blockchain ledgers associated with respective geographic regions ([0065]; “…each lower tier database…would comprise separate blockchains. In certain embodiments, the peer-to-peer networks for the global database 304 and for each lower tier region 306, 308 might be required to be separate and distinct (i.e., share no nodes 305, 307, 309)…there may exist gateway nodes 310, 311 between the global database 301 and each lower tier regional database 302, 303 to enforce separation of transactions in each region of each tier…”, shows regional and multiple blockchains for storing data and “to enforce separation of transactions in each region“; see also [0038];[0039];  [0045]; [0048]; [0049])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Weiss so as to have included storing the first record in a regional distributed blockchain ledger associated with the particular geographic region, the regional distributed blockchain ledger being one of a plurality of regional distributed blockchain ledgers associated with respective geographic regions, as taught by Kikinis in order to allow transaction to be performed more quickly by separating the blockchain and database information (Kikinis, [0049]),  and securely tracking personal/sensitive information (Kikinis, [0106]; Weiss, Abstract and throughout reference). Although Kikinis is not explicitly directed to “address data” (or any specific type of personal data), one of ordinary skill in the art would recognize how to use the regionally distributed architecture of Kikinis’ blockchain/database with the types of data and services provided in the other applied references.
While Weiss does disclose the use of unique user codes that are made up of characters (see at least [0089]), Weiss/Kikinis does not explicitly disclose the user code comprising (a) a set of characters that represent a particular geographic region and (b) a user identifier that is unique for user codes associated with the particular geographic region.  However, Olson teaches:
generating a user code comprising (a) a set of characters that represent a particular geographic region and (b) a user identifier that is unique for user codes associated with the particular geographic region (column 9, lines 24-49, uses a blockchain to perform transactions and transmit transaction related information, transactions include identifying indicia, the identifying indicia may be any combination of the recited data, including an alternative identifier to the account identifier of the user, other user identifier, geographic identifier, etc. column 12, lines 25-40, identifiers can be unique to each user; column 7, lines 41-48, related to private/sensitive data) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Weiss/Kikinis so as to have included generating a user code comprising (a) a set of characters that represent a particular geographic region and (b) a user identifier that is unique for user codes associated with the particular geographic region, as taught by Olson in order to enhance security and confidence by reliably separating data so as to quarantine the possibility of an (authorized or unauthorized) person compromising the information to one region (Weiss, Abstract and throughout reference; Olsen, column 10, lines 45-47 ).  
It is noted that, although Olson does not perform the code generation steps in the exact same manner as Weiss (such as requested by the user when entering the personally identifiable info into the blockchain), the steps related to how the codes are used to retrieve info by third parties in Olson would still read on the claims.  It would be recognized by one of ordinary skill in the art that the steps of Olson could be used in conjunction with the address retrieval system/method of Weiss regardless of how the codes are originally determined (i.e. the combination of Weiss and Olson would not render either system inoperable and/or teach away from either inventions).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss in view of Kikinis in further view of Olson in further view of Schleicher.
In regards to Claim 15, Weiss/Kikinis/Olson does not explicitly disclose, but Schleicher teaches:
the request for service is a first request for service, and the address information for the user received from the address server is first address information, as discussed above.  Schleicher also discloses that a user may have multiple addresses ([0035]).  Weiss/Kikinis/Olson/ Schleicher does not explicitly disclose that a second request for a second address is made for the same user.  However, the steps for requesting the second address are merely a repletion of the steps for requesting the first address.  One of ordinary skill in the art as of the effective filing date would have found it obvious to allow a requestor to make multiple requests for address data when multiple addresses are available.  One of ordinary skill in the art who could perform the first request would understand how to perform a second (or any number of) requests for a different address and the level of skill demonstrated in the art supports this.  The references do not limit the number of requests or preclude the ability to make multiple requests.  One of ordinary skill in the art would not interpret any of the references as a onetime use system for the requestors.


Additional Prior art Not Relied Upon
Gururajan (DE 212012000265 U1). Discloses a method system for generating tokens representing address information for shipping services (see at least Abstract and throughout reference).
Jayachandran et al. (Pub. No. US 2019/0028277 A1).  As previously applied to the claims (see at least [0020], customer data is stored in a block chain and authorized users can be granted a key (comparable to a code) to access the customer data; [0022]; [0027], additional related material describing storing and authorized retrieval of data, “…identify rules associated with authorization and access requirements and usage…consent…sent from the customer device…may include access being granted…to a third party entity/application from the blockchain…customer account information or data template information may be stored in the blockchain…accessed to retrieve the customer information which can then be decrypted by the anonymous and authorized third parties.”; [0002]; [00025], further describes distributed block chain ledgers; [0003], user data can include address data)
Vijayaraghavan (Patent No. US 11,216,788 B1). Discloses distributed blockchains including geographic identifiers (see at least column 10, paragraph 1).
Shah (Pub. No. US 2017/0103167 A1). Discloses geographically distributed blockchains and unique blockchain identifiers (see at least [0009]; Claim 1).
Duccini et al. (Patent No. US 10,547,457 B1). Discloses geographically distributed blockchains for separating data by geographic region (see at least column 6, paragraph 1, “The PKI blockchain system 160 includes a digital certificate blockchain 121, a certificate revocation list (CRL) blockchain 123, and a management blockchain 125. In some embodiments, the CRL blockchain 123 can be part of the digital certificate blockchain 121, such that the information pertaining to a CRL is stored on the digital certificate blockchain 121. In some embodiments, the management blockchain 125 can also be part of the digital certificate blockchain 121, such that information pertaining to policies, agreements, and audit letters is stored on the digital certification blockchain 121. The PKI blockchain system 160 is structured to store a plurality of digital certificates, policies, relying party agreements, revoked certificates, business purposes, etc., on the digital certificate, CRL blockchain, and management blockchains 121, 123, 125. In particular, the digital certificate blockchain 121 includes a listing of digital certificates of various users 102 issued by the CA 112. Some embodiments include multiple digital certificate blockchains 121. For example, in some embodiments, a separate (e.g., parallel, shadow, etc.) digital certificate blockchain 121 is created for digital certificates relating to particular business purposes. In some embodiments, a separate digital certificate blockchain 121 is created for digital certificates containing certain types of relyi19ng party agreements (e.g., with varying levels of liability). In some arrangements, the digital certificate blockchain 121 includes individual regionalized blockchains such that a separate blockchain for each geographic region is created for digital certificates in that particular region. For example, a separate digital certificate blockchain 121 may exist for certificates issued to a user 102 in the United States such that certificates in other regions are not viewable within that blockchain.”).
Becker (Pub. No. US 2018/0315309 A1). Discloses geographically distributed blockchains and blockchain identifiers (see at least [0007]; [0009]; [0038]-[0057]; [0072]; Claim 5; Claim 13)

Response to Arguments
Applicant’s arguments filed 1/18/2022 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101:
Applicant argues that the claimed invention provides a practical applications, improvement, and technical solution to a technical problem.  Applicant discusses material in the disclosure and describes intended benefits of the claimed invention, but does not provided sufficient evidence to show how/why it would provide these things in a manner that is significantly more than merely applying the processes using a computer.
Applicant additionally asserts that the material in the claimed invention is not well-understood, routine, or conventional in regards to the types of evidence cited in MPEP 2106.05(d)(II).  However, Examiner points to (1) Applicant’s specification at [0081] (describes the use of “general purpose microprocessor”).  Although [0080] mentions a special-purpose computer, there is no description of how/why this computer would be special and or how/why it is used in any particularly specialized way (the “special-purpose” is merely a label applied to the computer without any explanations).  Additionally, (3) Kikinis (as recited above) discloses the use of geographically related distributed block chain ledgers for hosting personal data and Olson () recites the use of access by unique personal identifiers including blockchain technology.  Additionally, Applicant’s claims are mainly related to transmitting, accessing, and storing data for the commonplace practice of information security and authorization which can be compared to (2) cited court case examples as provided in MPEP 2106.05 (non-limiting examples being A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and/or Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48).
Examiner has amended the claim language to more clearly group independent Claim 14 with independent Claims 1 and 11, however, the grounds of rejection and the rejection of Claim 14 has not changed.
II. Rejection of Claims under 35 U.S.C. §103:
Applicant’s remarks are drawn to the newly added claim material and are therefore moot in view of the newly applied prior art rejections, citations, and/or explanations provided above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                             May 31, 2022


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629